Citation Nr: 1301845	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating prior to July 27, 2007, and in excess of 10 percent thereafter for left shoulder rotator cuff tear and impingement status post repair and decompression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to August 1976 and from November 1978 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the RO in Indianapolis, Indiana.

In the May 2005 rating decision, the RO granted service connection for left shoulder rotator cuff tear and impingement, status post repair and decompression, with a noncompensable disability rating, effective April 1, 2005.  In a June 2008 rating action, the RO increased the evaluation for the service-connected left shoulder disability to 10 percent, effective July 27, 2007.  Therefore, the issue is characterized as shown on the title page of this decision.  

In April 2010, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) at the Board in Washington, D.C.  A transcript of the hearing is associated with the claims folder.  In August 2010, the Board denied a claim for an increased rating for a right knee disability and remanded the Veteran's shoulder claim for additional development.  This matter came to the Board again in March 2012 and was remanded to allow the Veteran the opportunity to provide testimony before a new VLJ, since the April 2010 VLJ is no longer employed by the Board.  In November 2012, the Veteran testified, via video-conference, before the undersigned VLJ.  A transcript of the hearing is associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal, other than a copy of the November 2012 Board hearing transcript.

As noted by the Board in the August 2010 remand, the issue of entitlement to a separate rating for surgical scars of the left shoulder was raised by the record, but had not yet been adjudicated and, therefore, referred to the agency of original jurisdiction (AOJ) for appropriate action.  No action has since been taken.  Therefore, this issue is again referred to the AOJ for appropriate action.  Additionally, in July 2010, the Veteran raised a new increased rating claim for sinusitis.  In April 2011, he raised a new claim for individual unemployability due to service-connected disabilities (TDIU).  In May 2011, he also raised new claims for increased ratings for a heart condition and sleep apnea, and service connection for restless leg syndrome and reactive airway disease/asthma.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In his April 2002 surgery medical record, the Veteran received an operative diagnosis of rotator cuff tear of the supraspinatus and a complete retracted tear of the long hand of the biceps tendon.  Additionally, in his November 2012 hearing testimony, he reported that his bicep muscle is still not connected to his shoulder and is atrophied, which causes decreased arm strength.  He explained that his muscle and strength problems were a part of his left shoulder disability and that he did not believe that it has been fully considered.

This matter was previously remanded in August 2010 to provide the Veteran a new VA examination, to include an assessment of the muscular implications of his left shoulder disability.  The Veteran received a new, thorough shoulder VA examination in November 2011, which included some findings regarding the muscles (5/5 muscle strength for bilateral shoulder abduction and forward flexion).  However, given the Veteran's testimony of separate, more severe muscle problems, including his report of bicep atrophy and decreased strength on repetitive use, further evaluation is needed to determine whether the Veteran's left shoulder disability warrants a separate evaluation for muscular manifestations.  Specifically, the Board finds that a new VA examination is necessary, which would provide appropriate findings so as to allow the agency of original jurisdiction (AOJ) to consider whether the Veteran's left shoulder disability warrants a separate disability rating under the muscle group codes, consistent with 38 C.F.R. § 4.73, Diagnostic Code 5305.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should receive an appropriate VA muscles group examination to determine the current extent and severity of any muscular impairment associated with his left shoulder disability. The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should specifically include: 

(a) Is muscular impairment part of the service-connected shoulder disability?

(b) If so, please specify: (1) the muscle group involved, (2) whether it involves the dominant or nondominant extremity and (3) the level of severity of such impairment.  In this regard, the examiner should specifically consider the Veteran's report of bicep atrophy and decreased strength on repetitive use.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, including consideration of whether a separate disability rating is warranted for muscular impairment of the left shoulder disability.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

